Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Daniel Dakota Walker, Appellant                       Appeal from the 6th District Court of
                                                      Lamar County, Texas (Tr. Ct. No. 29515).
No. 06-21-00130-CR         v.                         Memorandum Opinion delivered by Chief
                                                      Justice Morriss, Justice Burgess and Justice
The State of Texas, Appellee                          Stevens participating.
       As stated in the Court’s opinion of this date, we find that the appeal should be dismissed
for want of jurisdiction. Therefore, we dismiss the appeal.
       We note that the appellant, Daniel Dakota Walker, has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED DECEMBER 7, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk